Citation Nr: 0425766	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-06 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a effective date prior to March 23, 1994 for a 
grant of service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from November 
1964 to November 1967.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeals from the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDING OF FACT

The veteran filed his original claim for service connection 
for post traumatic stress disorder (PTSD) on a VA Form 21-526 
which was received at the RO on March 23, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 23, 
1994 for service connection for post traumatic stress 
disorder have not been met. 38 U.S.C.A. § 5110(b) (West 
2002); 38 C.F.R. §§ 3.155, 3.400(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case the veteran filed to reopen 
his claim for service connection for PTSD prior to the 
November 2000 effective date of the VCAA.  Service connection 
for PTSD was granted in an August 2001 rating decision.  Upon 
the grant of service connection, the veteran disagreed with 
the effective date assigned.  The RO provided the appellant 
the required notice with respect to the claim for entitlement 
to an earlier effective date for service connection for PTSD 
in a Statement of the Case dated February 2002.  However, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate 
this newly raised issue.  VAOPGCPREC 8-2003; 69 Fed. Reg. 
25180 (2004).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim for an earlier effective 
date for a grant of service connection for PTSD.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.   Moreover, the appeal concerns the interpretation 
of evidence already of record, that pertains to the time 
period involved, and does not concern obtaining new evidence.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001), for the 
holding that VCAA does not apply where there is extensive 
factual development in a case, reflected both in the record 
on appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim).

As noted above, veteran's active military service extended 
from November 1964 to November 1967.  He submitted an 
application for compensation, VA Form 21-526, which was 
received at the RO on March 23, 1994.  On this application 
the veteran specifically asserted a claim for entitlement to 
service connection for PTSD.  

Ultimately, the RO granted entitlement to service connection 
for PTSD in August 2001, and assigned a 100 percent 
disability rating effective March 23, 1994, the date of 
receipt of the veteran's claim.  The veteran claims that the 
effective date for service connection for PTSD should be 
March 1993.  He asserts that he is entitled to this effective 
date because he alleges he was receiving treatment for his 
PTSD at a VA medical facility as of that date.  

Review of the evidence of record reveals that the RO has 
obtained a considerable volume of VA medical treatment 
records dating from March 1994 to the present.  The early 
records dating from the period of 1994 reveal that the 
veteran was receiving treatment for alcohol abuse and a 
personality disorder.  A December 1995 letter from the 
veteran's treating VA psychologist states that the veteran 
had been hospitalized at the VA medical center (VAMC) on 
several occasions since 1992 for the treatment of alcohol 
dependence.  This letter indicates that the veteran initiated 
treatment for PTSD in August 1995.  There is no indication 
that the veteran was diagnosed with PTSD prior to August 
1995.  

The same psychologist submitted a letter dated September 
2001.  In this letter the psychologist stated that he treated 
the veteran at the VAMC in 1993, 1994, and 1995.  However, 
the RO has obtained complete copies of the veteran's medical 
records from the VAMC in question.  These records do not 
reveal that the veteran was treated at the VAMC prior to 
March 2, 1994.  The VA records clearly show treatment 
commenced in March 1994, not in 1993 or 1992.  However, 
assuming that veteran was treated at a VAMC in 1993 as he 
claims, all of the evidence of record reveals that such 
treatment would have been for alcohol abuse as the first 
diagnosis of PTSD was not made until 1995.  

Generally, the effective date of an award for compensation 
which is based on an original claim, a reopened claim, or a 
claim for increase, "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  One exception to this general rule is in the 
case of a veteran who applies for disability compensation 
within one year following discharge from service; in such a 
case, the effective date for an award of service connection 
for the claimed disability "shall be the day following the 
date of discharge or release" from service. 38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(b)(2).  This is not applicable in 
the present case as the evidence shows that the veteran filed 
his claim for service connection for PTSD in 1994 which is 27 
years after he separated from military service.  

In order to be eligible for benefits, a veteran must file a 
"specific claim in the form prescribed by [VA]." 38 
U.S.C.A. § 5101.  A claim is "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit."  38 C.F.R. § 3.1(p).  "Any communication or 
action indicating an intent to apply for one or more benefits 
. . .. may be considered an informal claim. Such informal 
claim must identify the benefit sought."  38 C.F.R. § 
3.155(a); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998).

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2003).  Once a 
formal claim for compensation has been allowed or disallowed 
for the reason that the service-connected is not compensable 
in degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1).  However, 
merely seeking treatment for a disability or a disorder at a 
VA medical facility does not constitute a claim for service 
connection for a disability, and medical records showing such 
treatment are not claims for benefits.  KL v. Brown, 5 Vet. 
App. 205, 208 (1993); Dunson v. Brown, 4 Vet. App. 327, 329-
30 (1993).  To constitute an informal claim for a benefit, a 
communication or action must indicate an intent on the part 
of the claimant to apply for the benefit and must identify 
the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. 
at 34-35.

VA regulations provide that reports of VA examination may be 
accepted as informal claims "for increase or to reopen" in 
situations where a formal claim for compensation has been 
already been allowed or disallowed.  38 C.F.R. § 3.157(a), 
(b).  However, such reports are not accepted as an original 
claims for service connection for a disability. In this case, 
no formal claim for service connection for PTSD had ever been 
allowed or disallowed before the March 23, 1994 claim, or the 
alleged treatment in 1993.  See Crawford v. Brown, 5 Vet App 
33 (1993); 38 C.F.R. § 3.157(b)(1) ("The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.").

As noted above all VA psychiatric treatment records dated 
prior to 1995 refer only to treatment for alcohol abuse and 
psychiatric disorders other than PTSD.  The first diagnosis 
of PTSD was made in 1995.  Therefore they could not have been 
reasonably construed as an informal claim for service 
connection for PTSD.  Even if treatment records prior to 1994 
existed, which is not supported by the evidence obtained 
directly from the VAMC, they would not indicate an intent on 
the part of the veteran to apply for service connection for 
PTSD.  

The preponderance of the evidence is against the claim for an 
earlier effective date for service connection for PTSD.  The 
record clearly shows that the veteran's initial claim for 
service connection was received at the RO on March 23, 1994.  
The veteran's sole claim for an earlier effective date is 
that he alleges receiving VA treatment in 1993.  However, 
such treatment records are not accepted as an original claims 
for service connection for a disability.  38 C.F.R. § 
3.157(b)(1); Crawford v. Brown, 5 Vet App 33 (1993); KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Dunson v. Brown, 4 Vet. 
App. 327, 329-30 (1993).  Moreover, the regulations specify 
that the effective date for service connection is "the date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (b)(2).  As such, an effective 
date prior to March, 23, 1994, the date of receipt of the 
veteran's claim for entitlement to service connection for 
PTSD, is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than March 23, 1994 for service 
connection for post traumatic stress disorder is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



